Name: Regulation (EEC) No 699/75 of the Commission of 17 March 1975 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/ 10 Official Journal of the European Communities 18 . 3 . 75 REGULATION (EEC) No 699/75 OF THE COMMISSION of 17 March 1975 amending Regulation (EEC) No 1107/68 on detailed rules of application for inter ­ vention on the market in Grana Padano and Parmigiano Reggiano cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (!) of 27 June 1968 on the common organiza ­ tion of the market in milk products, as last amended by Regulation* (EEC) No 465/75 (2), and in particular Article 8 (5) thereof ; Whereas Article 1 ( 1 ) (b) of Council Regulation (EEC) No 971 /68 (3) of 15 July 1968 laying down general rules for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses, as last amended by Regulation (EEC) No 473/75 (4), provides that in future Grana Padano and Parmigiano Reggiano cheeses offered for intervention should satisfy, inter alia, quantity requirements to be determined ; whereas Commission Regulation (EEC) No 1107/68 (5 ) of 27 July 1968 on detailed rules of appli ­ cation for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses, as last amended by Regulation (EEC) No 71 /75 (6), should therefore be adapted accordingly, regard being had to the small size of the undertakings producing the cheeses in question , especially those manufacturing Parmigiano Reggiano cheeses ; whereas an error in Article 16 of the said Regulation should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 2(2)(b) of Regulation (EEC) No 1107/68 is replaced by the following : '(b) Grana Padano and Parmigiano Reggiano cheeses as referred to in Article 1 (2) (b) of Regulation (EEC) No 971 /68 , provided that they are classified as "scelto 0/ 1 " and are offered in quantities of at least :  100 cheeses in the case of Grana Padano cheeses, .  50 cheeses in the case of Parmigiano Reggiano cheeses .' 2 . The last subparagraph of Article 6 (4) of Regula ­ tion (EEC) No 1107/68 is deleted . 3 . In all language versions other than the English ­ language version , the reference in Article 1 6 of Regula ­ tion (EEC) No 1107/68 to 'Article 9(2)' of Regulation (EEC) No 971 /68 is replaced by a reference to 'Article 10(2)' of that Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 March 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 52, 28 . 2. 1975, p. 8 . (3 ) OJ No L 166, 17 . 7 . 1968 , p. 8 . ( «) OJ No L 52, 28 . 2 . 1975, p . 23 . (5 ) OJ No L 184, 29 . 7 . 1968 , p . 29 . (0) OJ No L 9, 14 . 1 . 1975, p . 5 .